DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  The claim is identified as duplicate claim 21.  It is examined in this Action as claim 22.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, 14-16, 23, 25-32, 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,894,272.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and the patented claims are anticipated or obvious over the instant claims.  See table, below.  
Instant Claims
Claims of U.S. Pat. 10,894,272
Notes or Secondary Reference, if required
1
1

2
5

3
2

4
2

5
1
In view of U.S. Pub. 2016/0257554, which discloses a display device 222 on a dispenser.  ¶ [0055]  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a display to present corresponding information of the contents.
6
4

7
5

8
6

9
20

10
1
In view of U.S. Pub. 2009/0170449, which discloses wireless logic on multiple circuit boards (¶ [0044]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize circuit boards, which a well-known technology. 
11
1
In view of U.S. Pub. 2009/0170449, which discloses wireless logic on multiple circuit boards (¶ [0044]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize circuit boards, which a well-known technology.
12
1
In view of U.S. Pub. 2009/0170449, which discloses multiple wireless logic on single circuit boards (¶ [0044]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize circuit boards, which a well-known technology.
13
1
In view of U.S. Pub. 2009/0170449, which discloses multiple wireless logic on single circuit boards (¶ [0044]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize circuit boards, which a well-known technology.
14
7

15
1

16
12

17
1
In view of U.S. Pub. 2017/0189930, which discloses first (16) and second (18) material dispensers disposed within a housing (12) with a sensor (20) disposed adjacent a rack (42) which determines the distance and/or speed of the movement of the material dispensers. (¶ [0027])  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize multiple material dispensers to dispensed 2-part compounds and to monitor the rack reducing the likelihood of an automatic shutdown when the material to be dispensed becomes viscous by monitoring the speed of the material dispenser and the current supplied to the motor. (¶ [0009]) 
18
1
In view of U.S. Pub. 2017/0189930, which discloses the detector 20 can be an optical sensor, sliding calipers or any suitable sensor that can determine the distance and/or speed of the movement of the material dispensers. (¶ [0027])  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to monitor the rack reducing the likelihood of an automatic shutdown when the material to be dispensed becomes viscous by monitoring the speed of the material dispenser and the current supplied to the motor. (¶ [0009])
19
1
In view of U.S. Pub. 2017/0189930, which discloses The detector 20 can also be connected to the motor 36 and the controller 22, as illustrated in FIG. 5. Thus, the sensor is capable of determining the speed of the material dispensers 16 and 18 based on the speed of the motor. The data from the detector 20 is communicated to the controller for purposes of controlling the speed and or distance of travel of the material dispensers 16 and 18. (¶ [0028])  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to monitor the rack reducing the likelihood of an automatic shutdown when the material to be dispensed becomes viscous by monitoring the speed of the material dispenser and the current supplied to the motor. (¶ [0009])
20
1
In view of U.S. Pub. 2017/0189930, which discloses The data from the detector 20 is communicated to the controller for purposes of controlling the speed and or distance of travel of the material dispensers 16 and 18.  (¶ [0028])  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to monitor the rack reducing the likelihood of an automatic shutdown when the material to be dispensed becomes viscous by monitoring the speed of the material dispenser and the current supplied to the motor. (¶ [0009])
21
1
In view of U.S. Pub. 2017/0193191, which discloses recording information on a chip (¶ [0032]) of a cartridge and transmitting cartridge information to a remote server (¶ [0016, 0035]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to record cartridge information locally or remotely in order to track the contents and dosage information of each cartridge.  (¶ [0013])
22
1
In view of U.S. Pub. 2017/0189930, which discloses a controller 22 which monitors the speed of a material dispenser, the motor 36 speed, and motor voltage (¶ [0054]) among other parameters.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, for a controller to monitor these parameters in order to avoid damaging the dispenser.  (¶ [0054])
23
8

24
10

25
9

26
10

27
11

28
12

29
13

30
14

31
8

32
12

33
8
In view of U.S. Pub. 2017/0189930, which discloses first (16) and second (18) material dispensers disposed within a housing (12) with a sensor (20) disposed adjacent a rack (42) which determines the distance and/or speed of the movement of the material dispensers. (¶ [0027])  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize multiple material dispensers to dispensed 2-part compounds and to monitor the rack reducing the likelihood of an automatic shutdown when the material to be dispensed becomes viscous by monitoring the speed of the material dispenser and the current supplied to the motor. (¶ [0009])
34
8
In view of U.S. Pub. 2017/0189930, which discloses the detector 20 can be an optical sensor, sliding calipers or any suitable sensor that can determine the distance and/or speed of the movement of the material dispensers. (¶ [0027])  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to monitor the rack reducing the likelihood of an automatic shutdown when the material to be dispensed becomes viscous by monitoring the speed of the material dispenser and the current supplied to the motor. (¶ [0009])
35
8
In view of U.S. Pub. 2017/0189930, which discloses The detector 20 can also be connected to the motor 36 and the controller 22, as illustrated in FIG. 5. Thus, the sensor is capable of determining the speed of the material dispensers 16 and 18 based on the speed of the motor. The data from the detector 20 is communicated to the controller for purposes of controlling the speed and or distance of travel of the material dispensers 16 and 18. (¶ [0028])  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to monitor the rack reducing the likelihood of an automatic shutdown when the material to be dispensed becomes viscous by monitoring the speed of the material dispenser and the current supplied to the motor. (¶ [0009])
36
8
In view of U.S. Pub. 2017/0189930, which discloses The detector 20 can also be connected to the motor 36 and the controller 22, as illustrated in FIG. 5. Thus, the sensor is capable of determining the speed of the material dispensers 16 and 18 based on the speed of the motor. The data from the detector 20 is communicated to the controller for purposes of controlling the speed and or distance of travel of the material dispensers 16 and 18. (¶ [0028])  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to monitor the rack reducing the likelihood of an automatic shutdown when the material to be dispensed becomes viscous by monitoring the speed of the material dispenser and the current supplied to the motor. (¶ [0009])
37
8
In view of U.S. Pub. 2017/0193191, which discloses recording information on a chip (¶ [0032]) of a cartridge and transmitting cartridge information to a remote server (¶ [0016, 0035]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to record cartridge information locally or remotely in order to track the contents and dosage information of each cartridge.  (¶ [0013])
38
15

39
16

40
17

41
18

42
19



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754